Citation Nr: 0512863	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  98-18 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a cardiovascular 
disease as secondary to service-connected nicotine dependence 
and/or chronic obstructive pulmonary disease (COPD).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Little Rock, Arkansas.  The veteran's claims file was 
subsequently transferred to the VA RO in Reno, Nevada.

This case has previously come before the Board.  In September 
2000, the Board denied the veteran's claim of entitlement to 
service connection for cardiomyopathy, claimed as secondary 
to service-connected nicotine dependence.  The veteran 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2001, the Court 
granted a joint motion to remand and vacated the Board's 
September 2000 decision.  In August 2001 and in October 2003, 
the Board remanded the claim for further development.

James M. Stanley, Attorney at Law, has represented the 
veteran.  In April 2003, the Board informed the veteran that 
effective October 2001 VA revoked Mr. Stanley's authority to 
represent claimants before VA and that the Board could no 
longer recognize Mr. Stanley as the veteran's representative.  
The veteran did not select another representative.  Although 
the veteran in October 2003 claimed that Mr. Stanley told him 
that his authority to represent claimants before VA had been 
reinstated, his authority remains revoked.  Therefore, the 
veteran no longer has a representative. 


FINDINGS OF FACT

1.  The evidence shows that the veteran currently does not 
have coronary artery disease.

2.  The evidence shows that the veteran did not have 
cardiomyopathy or any cardiovascular disease, to include 
hypertension, during active service or within one year of 
separation from active service, and that his cardiomyopathy 
is not otherwise related to active service.

3.  The evidence shows no relationship between the veteran's 
cardiovascular disease, to include hypertension and 
cardiomyopathy and his service-connected nicotine dependence 
or COPD.


CONCLUSIONS OF LAW

1.  Cardiovascular disease, to include hypertension and 
cardiomyopathy was not incurred in or aggravated by service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Cardiovascular disease, to include hypertension and 
cardiomyopathy is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the June 1998 rating action was 
promulgated did the agency of original jurisdiction (AOJ), in 
October 2001, provide explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

The AOJ provided the veteran rating decisions in June and 
September 1998, a statement of the case (SOC) in October 
1998, supplemental statements of the case (SSOCs) in June 
1999, January 2003, and January 2005 that included a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  These gave notice as to 
the evidence generally needed to substantiate his claims.  VA 
wrote to the veteran in October 2001 regarding the 
notification of the passage of the VCAA and the obligations 
of VA with respect to the duty to assist and duty to notify 
regarding the information and evidence necessary to 
substantiate his claims.  Specifically, the veteran was 
notified that VA has a duty to assist him in obtaining 
evidence necessary to substantiate his claims.  The veteran 
was notified that he should identify medical treatment and 
that VA would request identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in October 2001 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  VA fully complied with 
the directives of the August 2001 and October 2003 Board 
remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Records pertinent to the current claim in the possession of 
the Federal government - VA medical records and Social 
Security Administration records - have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board notes that most of the veteran's service medical 
records are unavailable.  The AOJ contacted the National 
Personnel Records Center (NPRC) twice in 1996 in an attempt 
to locate any service medical records.  Unfortunately, only a 
report of the veteran's entrance examination was found.  The 
United States Court of Appeals for Veterans Claims ("Court") 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
analysis below has been undertaken with this heightened duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  

As for private medical records, the veteran has submitted 
records.  Also, the veteran was afforded VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   

In the October 2001 VCAA letter, the AOJ informed the veteran 
that he may submit additional evidence regarding his claims.  
In a May 2004 VCAA letter, VA specifically told the veteran 
to submit any evidence in his possession that pertains to his 
claims.  In a March 2005 letter, VA told the veteran to 
submit any additional evidence concerning his claims to the 
Board.  Therefore, VA told the veteran to submit any evidence 
in his possession that pertains to his claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

By the March 2005 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  




II.  Factual Background

A report of the veteran's November 1950 entrance examination 
reflects that the heart and blood vessels were normal.  His 
pulse was 72 before exercise, 96 after exercise, and 78 after 
rest.  His blood pressure was 130/78.

VA medical records reflect that in March 1983 the veteran 
complained of chest pain with pressure.  The assessment was 
probable chest wall/myofascial pain.  It was noted that the 
veteran had a history of an enlarged heart.

Private chest X-rays taken in December 1995 revealed 
borderline cardiomegaly.  Electrocardiograms done in December 
1995 and in January 1996 revealed atrial fibrillation with 
rapid ventricular response and a probable anteroseptal 
myocardial infarction, age undetermined.

VA medial records reflect that the veteran was hospitalized 
in September 1996.  Atrial fibrillation was diagnosed.  The 
veteran reportedly had a 60-to-80-pack-a-month smoking 
history, but he indicated that he had quit in December 1995.  
He also had a history of alcohol dependence with abstention 
for the past four months. An electrocardiogram (EKG) revealed 
atrial fibrillation with occasional premature ventricular 
contractions.  An echocardiogram revealed left ventricular 
chamber enlargement with global impairment of the left 
ventricular systolic function, which was moderately severe.

VA medical records show that the veteran was hospitalized 
from May to June 1997 for treatment of alcohol dependence.  
He admitted that he drank between a pint and a fifth of vodka 
a day for the past 26 years and that sometimes he had drank 
even more during certain periods of his life.  An EKG during 
that hospitalization revealed atrial fibrillation.  In the 
discharge summary, atrial fibrillation, coronary artery 
disease, and alcohol cardiomyopathy were noted to be 
comorbidities and complications.

The veteran underwent a VA general medical examination in 
June 1997.  He gave a history of atrial fibrillation and no 
history of myocardial infarction.  He specifically denied 
chest pain.  He related a tingling of his arms and chest to 
his atrial fibrillation.  He had no other cardiac symptoms.  
He quit smoking a year and a half ago, but had an 80-pack 
year history prior to quitting.  He admitted to being a heavy 
drinker up to two months before examination.  The examination 
of the heart revealed an irregular rate without murmurs, 
rubs, or thrills.  An EKG revealed atrial fibrillation with 
premature ventricular or aberrantly conducted complexes.  
Diagnoses included atrial fibrillation and alcohol abuse.

VA EKGs done in July and September 1997 revealed atrial 
fibrillation.

At an April 1998 hearing, the veteran testified that he first 
sought treatment in 1995 for cardiac symptomatology. 

In January 1998, a myocardial perfusion study was performed 
and it showed a basal to apical inferior wall perfusion 
defect consistent with antecedent non-transmural myocardial 
infarction with a central area of ischemia.

The veteran underwent a private examination in March 1998 
performed by Dr. Cl., a specialist in cardiac care.  The 
veteran reported a history of ethanol abuse, alcoholic 
cardiomyopathy, questionable coronary disease, and atrial 
fibrillation.  He indicated that he had smoked for 47 years, 
but denied any current tobacco use.  He denied using ethanol 
since May 1997, but admitted to a history of heavy ethanol 
abuse.  An echocardiogram showed an ejection fraction of 30 
percent, with borderline-to-mild left ventricle enlargement, 
mild left atrial enlargement, trace mitral regurgitation, and 
atrial fibrillation.  A Holter monitor test showed atrial 
fibrillation with a well-controlled rate and no correlation 
of his dysrhythmia with any of his symptoms.  A cardiac 
catheterization showed normal coronaries with a dilated left 
ventricle and ejection fraction of 20 to 25 percent.  A 
second Holter monitor test revealed atrial fibrillation with 
ventricular response that was not optimally controlled, with 
rates reaching 100 to 120 at times.

Private medical records reflect that congestive heart failure 
was diagnosed in September 1998.  

In an October 1998 statement, Dr. Cu., a specialist in family 
medicine, stated that the veteran's coronary artery disease 
was caused in large part by his smoking.  Dr. Cu. described 
smoking as being certainly the biggest contributing factor.

Chest X-rays taken in December 1998 revealed top normal-to-
borderline cardiac enlargement.  

The assessment by Dr. Cu. in December 1998 and in January 
1999 was arteriosclerotic heart disease.

In a January 1999 statement, Dr. Ev., a private doctor in 
general practice who was a member of the American Academy of 
Disability Evaluating Physicians, said that the veteran's 
cardiomegaly was a direct consequence of smoking.

The veteran underwent a VA examination in April 1999.  The 
veteran reported that he had started smoking at age 18 when 
he entered the Navy in 1950 and that he eventually smoking as 
much as two-and-a-half packs of cigarettes a day.  He stated 
that he quit smoking in 1995 when he started having problems 
with shortness of breath, exertional dyspnea, orthopnea, and 
paroxysmal nocturnal dyspnea.  The examiner noted that COPD 
and alcoholic cardiomyopathy had been diagnosed.  The 
examiner added that in February 1998, he had a cardiac 
catheterization, which showed normal coronary arteries.  The 
examiner indicated that the veteran had experienced chronic 
atrial fibrillation and had known left ventricular 
enlargement, left atrial enlargement, and a trace of mitral 
regurgitation, but that an acute myocardial infarction had 
never been suspected.  The veteran admitted that he consumed 
alcohol over the years and that he stopped drinking after 
heart disease was diagnosed.  The examiner noted that the 
findings have been consistent with alcoholic cardiomyopathy 
as detailed in his medical records.  

Physical examination found that the apical impulse could not 
be palpated.  The rhythm was irregular.  There was a 
variation in intensity of the first heart sound, which was 
classical for atrial fibrillation.  There was no murmur, no 
thrill, and no friction rub.  Blood pressure was 146/80.  The 
anteroposterior dimension to the chest was increased, and 
breathing was slightly labored.  The lungs were 
hyperresonant.  There were no wheezes, rales, or rhonchi.

The diagnoses were chronic obstructive pulmonary disease, and 
alcoholic cardiomyopathy with previous congestive failure 
dyspnea from 5-7 metabolic equivalents (mets).  An April 1999 
VA chest x-ray, taken in conjunction with this examination 
showed mild cardiomegaly without evidence of acute pulmonary 
disease.

This VA examiner commented that it was more likely than not 
that alcohol was responsible for his heart disease.  The 
examiner noted that nicotine was a risk factor for the 
development of coronary artery disease, but that the veteran 
did not have coronary artery disease.  The examiner added 
that the arteriogram in February 1998 clearly established 
that he had normal coronary arteries, at least up to that 
time.  The examiner indicated that the veteran's medical 
picture was that of alcoholic cardiomyopathy with chronic 
atrial fibrillation and previous congestive heart failure due 
to lack of proper function of the heart muscles.  The 
examiner concluded that nicotine dependence had no causal 
relationship to the presence of heart disease in this 
veteran.

In December 1999, the veteran underwent a physical 
examination performed by Dr. N., a private cardiologist.  The 
cardiologist determined that in 1995 the veteran presented 
with atrial fibrillation and four-chamber enlargement, which 
were most likely a dilated cardiomyopathy secondary to 
alcohol abuse.  The cardiologist noted that his EKG showed 
atrial fibrillation.

A January 2000 private echocardiogram revealed right atrial 
enlargement, right ventricular enlargement, moderate left 
atrial enlargement, and atrial fibrillation.  In February 
2000, Dr. Em., a doctor of osteopathy, noted that the veteran 
had coronary artery disease.  A May 2001 private EKG revealed 
atrial fibrillation with probable left ventricular 
hypertrophy.

In a September 2001 statement, Dr. S., a private cardiologist 
stated that cigarette use and nicotine can affect cardiac 
function.

In a November 2001 statement, Dr. Ev. noted that nicotine was 
a stimulant to the central nervous system that controls 
cardiovascular function.  Dr. Ev. indicated that nicotine 
constricted arteries and, thus, had contributed to the 
veteran's high blood pressure.  Dr. Ev. stated that 
nicotine's stimulating effects sped up the heart rate and, 
therefore, had contributed to the veteran's irregular heart 
rhythm.

A May 2002 private echocardiogram revealed moderate left 
ventricular enlargement.  A May 2002 private EKG showed 
atrial fibrillation.

In a June 2002 statement, Dr. Em. indicated that the 
veteran's left atrial enlargement was associated with 
hypertension.  Dr. Em. also indicated that it was known that 
atrial fibrillation can be associated with obstructive 
pulmonary disease.
 
The veteran underwent a VA examination in November 2002.  
Following physical examination, the assessments included 
dilated cardiomyopathy with atrial fibrillation most likely 
due to alcohol abuse; severe COPD; and no evidence of 
coronary occlusion based on cardiac catheterization.  The 
examiner opined that the cardiac disease and problems were 
more related to alcohol abuse than to nicotine abuse in the 
past.  The examiner noted that while nicotine may adversely 
affect cardiac functioning, it usually does so with 
palpations and increased myocardial oxygen consumption as 
commonly found in coronary artery disease.  The examiner 
reported that nicotine does not cause dilated cardiomyopathy 
or chronic atrial fibrillation.  The examiner also noted that 
the veteran had hypertension.

In an addendum, the examiner noted that no studies were 
authorized for the examination.  The examiner indicated that 
the echocardiogram in May 2002 was consistent with previous 
evaluations and that the previous echocardiogram and cardiac 
catheterization in 1998 demonstrated no evidence of coronary 
artery disease.

A VA doctor reviewed the veteran's claim file in May 2004.  
The doctor noted that the veteran had a history of nicotine 
dependence, had COPD, and was an alcoholic.  The doctor 
indicated that the veteran had a dilated cardiomyopathy and 
that he had normal coronary arteries on arteriography.  The 
doctor stated that the veteran did not have coronary artery 
disease and that there was no good evidence that his service-
connected nicotine dependence had any influence on his 
cardiomyopathy, which could have been related to many causes, 
including alcoholism.  The doctor concluded that he could not 
find any evidence that the COPD or nicotine dependence had 
any affect on the veteran's cardiovascular disease.

A July 2004 private EKG revealed atrial fibrillation.  An 
October 2004 private echocardiogram revealed mild left 
ventricular hypertrophy and left atrial enlargement.  The 
diagnosis was a murmur.

III.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for a cardiovascular disorder when it is manifested to a 
compensable degree within one year following discharge from 
active service.  This presumption is rebuttable by 
affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones v. Brown, 7 Vet. App. 134 (1994).  In 
addition, service connection may also be granted for 
disability that has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV.  Analysis

The first matter is the nature of the veteran's 
cardiovascular disabilities.  Private EKGs done in December 
1995 and in January 1996 revealed atrial fibrillation with 
rapid ventricular response and a probable anteroseptal 
myocardial infarction, age undetermined.  However, a 
myocardial infarction was not noted on later EKGs.  It was 
noted in a discharge summary from a VA hospitalization from 
May to June 1997 that the veteran had coronary artery 
disease.  However, the June 1997 VA examiner did not diagnose 
coronary artery disease.  While a January 1998 myocardial 
perfusion study showed a basal to apical inferior wall 
perfusion defect consistent with antecedent non-transmural 
myocardial infarction with a central area of ischemia, Dr. 
Cl., a heart specialist who examined the veteran in March 
1998, noted a history of a questionable diagnosis of coronary 
artery disease but did not diagnose coronary artery disease.  
Dr. Cl. noted that a February 1998 cardiac catheterization 
revealed normal coronaries.  Although Dr. Cu., a specialist 
in family medicine diagnosed coronary artery disease in 1998, 
the April 1999 VA examiner and Dr. N., a private cardiologist 
who examined the veteran in December 1999, did not diagnose 
coronary artery disease.  The November 2002 VA examiner did 
not diagnose coronary artery disease.  That examiner noted 
that the echocardiogram in May 2002 was consistent with 
previous evaluations and that the previous echocardiogram and 
cardiac catheterization in 1998 demonstrated no evidence of 
coronary artery disease.  The VA doctor who provided the May 
2004 opinion stated that that he had normal coronary arteries 
on arteriography and that the veteran did not have coronary 
artery disease.

The Board places greater weight on the medical evidence 
showing no diagnosis of coronary artery disease than on the 
medical evidence showing a diagnosis of coronary artery 
disease because the medical evidence showing no diagnosis is 
more recent and voluminous, is based on more recent testing, 
is based on opinions of specialists in cardiology, and is 
based on reviews of the veteran's claims file.  Ultimately 
the Board has the obligation to assess the weight of the 
evidence.  There is a clear conflict in the record.  This 
Veterans Law Judge has reviewed and considered each piece of 
evidence and concludes that the medical evidence showing no 
current diagnosis of coronary artery disease is more 
probative than the medical evidence showing no diagnosis of 
coronary artery disease.  Cumulatively, the evidence 
establishes that the veteran does not have coronary artery 
disease.

The medical evidence reveals findings of cardiomyopathy, 
cardiomegaly, and atrial fibrillation.  Although Dr. Em. 
indicated the veteran's left atrial enlargement was 
associated with hypertension, Dr. N. stated that the atrial 
fibrillation and four-chamber enlargement were most likely a 
dilated cardiomyopathy.  The Board places greater weight on 
the opinion of Dr. N., a cardiologist, than on the opinion of 
Dr. Em., a doctor of osteopathy.  In short, the evidence 
shows that the veteran has cardiomyopathy with associated 
atrial fibrillation and cardiomegaly.

The veteran alleges that he had a heart murmur on separation 
from active service.  However, the veteran's lay assertion 
cannot be accepted as competent evidence to the extent that 
it purports to establish a medical diagnosis.  See Espiritu, 
2 Vet. App. at 494-95.

There is no evidence that the veteran had a cardiovascular 
disease until the 1990s.  The veteran's entrance examination 
revealed no cardiovascular disorders.   The evidence shows 
that the veteran did not have cardiomyopathy during active 
service or within one year of separation from active service, 
and that his cardiomyopathy is not otherwise related to 
active service.

The next matter is whether his cardiomyopathy is related to 
the service-connected nicotine dependence or the service-
connected COPD.  Alcohol cardiomyopathy was diagnosed at the 
VA hospitalization from May to June 1997.  Dr. Ev. attributed 
the cardiomegaly to smoking.  Dr. Ev. has also stated the 
nicotine's stimulating effects speed up heart rate and that, 
therefore, nicotine had contributed to the veteran's 
irregular heart rhythm.  However, Dr. Ev. was not a 
specialist in cardiology.  Dr. Cu. related the veteran's 
coronary artery disease to smoking, but as noted above, the 
Board has found that the veteran does not have coronary 
artery disease.  

The April 1999 VA examiner, who reviewed the entire claims 
file, opined that nicotine dependence had no causal 
relationship to the veteran's cardiomyopathy and that it was 
more likely than not that alcohol was responsible for his 
heart disease.  Dr. N. stated that the veteran most likely 
had a dilated cardiomyopathy secondary to alcohol abuse.  Dr. 
Em. said that atrial fibrillation can be associated with 
obstructive pulmonary disease, but Dr. Em. was not a 
specialist in cardiology.  

In a September 2001 statement, Dr. S., a cardiovascular 
specialist, indicated that cigarette use and nicotine can 
affect cardiac function, but he did not specific a 
cardiovascular disorder that the veteran has that is affected 
by nicotine dependence.

The November 2002 VA examiner, who reviewed the entire claims 
file, opined that the veteran's cardiomyopathy with atrial 
fibrillation was more related to alcohol abuse than to 
nicotine abuse, and indicated that nicotine did not cause 
cardiomyopathy or atrial fibrillation.  The VA doctor who 
rendered an opinion in May 2004 and reviewed the veteran's 
claim file stated that there was no good evidence that his 
service-connected nicotine dependence had any influence on 
his cardiomyopathy, which could have been related to many 
causes, including alcoholism.  That doctor concluded that he 
could not find any evidence that the COPD or nicotine 
dependence had any affect on the veteran's cardiovascular 
disease.

The Board places greater weight on the medical evidence 
showing that the veteran's cardiomyopathy with associated 
atrial fibrillation and cardiomegaly is not related to the 
service-connected nicotine dependence or the service-
connected COPD than on the medical evidence showing that this 
cardiovascular disorder is related to either the service-
connected nicotine dependence or the service-connected COPD 
because the former medical evidence is more recent and 
voluminous, is based on opinions of specialists in 
cardiology, and is based on reviews of the veteran's claims 
file.  In sum, the evidence establishes no relationship 
between the veteran's cardiomyopathy and his service-
connected nicotine dependence or between his cardiomyopathy 
and his service-connected COPD.

The Board notes the veteran's belief that his cardiovascular 
disorder is related to either the service-connected nicotine 
dependence or the service-connected COPD.   However, the 
veteran's lay opinion cannot be accepted as competent 
evidence to the extent that it purports to establish such 
medical causation.  See Espiritu, 2 Vet. App. at 494-95.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a 
cardiovascular disorder other than hypertension is denied.

Dr. Ev. stated in November 2001 that nicotine constricted the 
arteries and that thus, nicotine contributed to the veteran's 
high blood pressure.  Although Dr. Ev. was not a 
cardiologist, he was a member of the American Academy of 
Disability Evaluating Physicians.  In the October 2003 Board 
remand, the Board noted that for purposes of obtaining a 
medical opinion, the term cardiovascular disease should be 
read broadly enough to include hypertension.  In that regard, 
the VA doctor who rendered the opinion in May 2004 stated 
that he could not find any evidence that the COPD or nicotine 
dependence had any affect on the veteran's cardiovascular 
disease.  The Board finds that the VA opinion, in its 
entirety is far more detailed and convincing in character.  
Therefore, as with the other subissues, the preponderance of 
the evidence is against the claim.


ORDER

Service connection for a cardiovascular disorder to include 
hypertension and cardiomyopathy is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


